Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 11, 1970 upon resentence, convicting him of rape in the first degree, upon a guilty plea, and imposing *944sentence. Judgment reversed, on the law, and case remitted to the Criminal Term for resentence of defendant upon a néw and current psychiatric examination and report, as required by section 2189-a of the former Penal Law (People v. Spry, 5 A D 2d 835). Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.